Pottle, J.
1. Where two persons, each being the owner individually of certain horses, agreed with a third person to furnish to him a certain number of horses with which to do hauling, the owners agreeing between themselves to divide the profits of the enterprise, and there being no agreement that there was to be any joint ownership of the horses, each owner retained the title to the horses furnished by him; and even if, under the agreement between them, they became partners for the particular venture, the partnership, as such, could not maintain an action against the hirer for the value of one of the horses alleged to have been killed as the result of his negligence. Newsome v. Brazell, 118 Ga. 547 (45 S. E. 97).
2. A nonsuit having been moved for upon two. grounds, and having been properly granted upon one of the grounds, a cross-bill of exceptions complaining of the refusal to sustain the other ground will be dismissed.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.